United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-1783
                                   ___________

Hakeem A. Malik,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Laine Cardarella; Federal Public      *
Defender’s Office,                    *     [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                         Submitted: August 7, 2003
                             Filed: August 7, 2003
                                  ___________

Before BOWMAN, BYE, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Federal inmate Hakeem A. Malik appeals the preservice dismissal of his civil
rights action. Having carefully reviewed the record, see Cooper v. Schriro, 189 F.3d
781, 783 (8th Cir. 1999) (per curiam) (applying de novo review), we conclude the
District Court1 properly dismissed the complaint because Malik’s court-appointed
defense counsel was not a government actor, see Polk County v. Dodson, 454 U.S.
312, 325 (1981); Christian v. Crawford, 907 F.2d 808, 810 (8th Cir. 1990) (per

      1
      The Honorable Fernando J. Gaitan, Jr., United States District Judge for the
Western District of Missouri.
curiam). We decline to consider Malik’s conclusory allegations of conspiracy, which
he did not mention below. Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-